Citation Nr: 1419972	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran with active service from June 1966 to June 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent rating for PTSD.  In August 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDING OF FACT

Throughout from May 31, 2010, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSION OF LAW

A 50 percent (but no higher) schedular rating from May 31, 2010, is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130 Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA notice requirement is generic notice, namely notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect such has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1279 (Fed. Cir, 2009).  A July 2011 letter provided the Veteran the generic notice required.  It is not alleged that he has been prejudiced by a notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).

While the undersigned did not did not specifically advise  the Veteran at the hearing of what is needed to substantiate his claim, his representative's questioning of the Veteran at the hearing made clear that the Veteran and his representative are aware that what is necessary to substantiate the claim is evidence of worsening of the disability.  The questions posed by the representative and the undersigned evidenced an intent to elicit testimony that would demonstrate worsening, and the increase granted herein is in part based on the testimony.  It is neither alleged nor suggested by the record that the Veteran has been prejudiced by a Bryant (see Bryant v. Shinseki, 23 Vet. App., 488 (2010)) notice defect. 

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA (fee-basis) examination in August 2011.  A review of the examination report shows that it contains sufficient clinical findings and discussion of the history and features of the disability to constitute medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  3 8 C.F.R. § 4.126(b).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's informal claim for an increased rating for PTSD was received on May 31, 2011.  (Thus, the relevant period for consideration for his claim for increase is from one year prior to the date of the claim, i.e., May 31, 2010.)  In his increased rating claim, he stated that his PTSD had worsened, particularly with respect to nightmares and irritability.  

May 2010 through February 2012 VA outpatient treatment records indicate that the Veteran was receiving ongoing treatment for PTSD symptoms.  His chief complaints were: nightmares, flashbacks, recurrent intrusive thoughts, depressed/irritable/anxious mood, hypervigilance, exaggerated startle response, social isolation, avoidance, insomnia, paranoia, relationship difficulties with others, and memory problems.  On examination, he was casually and neatly dressed and cooperative.  His mood was generally described as fair/euthymic (with the exception of October 2011, when his mood was depressed), but he had ongoing mood swings and isolated himself from others.  His affect was congruent with his mood, and he denied homicidal/suicidal ideation, psychotic symptoms, or substance abuse.  Insight and judgment were unimpaired.  The diagnosis was PTSD and depressive disorder, not otherwise specified (NOS).  

In February 2011, the Veteran reported a good relationship with his wife, and noted that she was supportive.  In August 2011, he reported difficulty sleeping (had not slept in three nights) and recurrent, worsening nightmares.  In October 2011, he endorsed reliving the trauma when his friend was killed in service and worsening, recurrent nightmares.  In February 2012, continued isolation and avoidance was noted.  In May 2010 and May 2011 he was assigned a Global Assessment of Functioning (GAF) score of 45.

On August 2011 VA (fee-basis) examination, the Veteran stated that he "just started having problems again" and that it seemed like he was "losing control of [his] mind."  The examiner noted that the Veteran continued to endorse multiple PTSD symptoms, including sleep disturbances (that require his wife to sleep separately), repeated unwanted flashbacks while awake, avoidance of public places and media referencing war, increased social avoidance due to quick irritability (that limits his time with his grandson), increased startle response and hypervigilance, and increased mood lability.  The Veteran also endorsed additional symptoms, associated with depression, including, sadness, anxiety, diminished self-esteem and interest in usual activities, and feelings of inadequacies.  He denied homicidal, psychotic, manic, hypomanic, obsessive, or compulsive thoughts, but endorsed fleeting suicidal thoughts.  

On mental status examination, the Veteran was observed to be open and forthcoming, polite and cooperative, and a truthful and reliable historian.  He maintained eye contact well, and his speech and thought processes were goal directed.  He was oriented, and no memory deficit was observed.  His behavior was normal.  His mood and affect were sad and anxious, with noted increased irritability, social isolation, and frequency of nightmares.  He was not acutely suicidal, homicidal, violent, psychotic, manic, hypomanic, or obsessive compulsive.  Insight and judgment were good, as was his general knowledge, abstract thinking, and mathematical ability.  He was able to perform all activities of daily living, including daily hygiene. 

With respect to the PTSD criteria specified in the DSM-IV, the VA examiner noted that the Veteran persistently re-experiences traumatic events through recurrent recollections and distressing dreams, avoids associated stimuli and activities, has a restricted range of affect, feels detached from others, has markedly diminished participation in external activities, has difficulty falling and staying asleep, is irritable, has outbursts of anger and intermittent difficulty concentrating, is hypervigilant, and demonstrates exaggerated startle response.  All symptoms were attributed to PTSD.  

The VA examiner opined that the above disturbances cause impairment in the Veteran's social functioning.  Specifically, he has difficulty establishing and maintaining relationships due to irritability, anxiousness, sadness, and social withdrawal.  The examiner also noted some restriction of the Veteran's occupational functioning.  He opined that the Veteran was capable of work and could comprehend and complete simple and complex commands, but that his labile mood would make a leadership role difficult.  The examiner recommended "repetitive work in a structured setting."  The examiner (who had examined the Veteran twice before, in October 2007 and in 2009), stated that the Veteran's condition had become "slightly more severe" and assigned a GAF of 52 (down from 55 in October 2009). 

At the August 2012 Travel Board hearing, the Veteran testified that his PTSD had worsened since service connection was initially granted.  He described recurrent, intrusive thoughts, trouble sleeping, and snapping at his wife.  His wife concurred, testifying that he becomes angry without any external provocation, and that this change began approximately four years ago.  The Veteran also reported difficulty with short term memory (forgetting items on a grocery list) and daily suicidal thoughts.  He reported that he goes to church and that, generally, he sits in the front, but that sometimes he goes to the back so that no one is behind him.  His wife testified that, beyond church, family, and a few other veterans, they do not have many close friends.  She also testified that she has to remind him regarding hygiene tasks and that, while he wasn't violent, if she didn't have strong religious convictions, she would leave him.

The 30 percent rating assigned for PTSD contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the evidence of record, taken as a whole, suggests that the Veteran's occupational and social impairment has become persistent, as of May 2010 (based on VA treatment records), and more nearly approximates the reduced reliability and productivity required for a 50 percent rating.  Specifically, with respect to the exemplar criteria cited in the General Rating Formula for Mental Disorders, the Veteran has exhibited, throughout the period under consideration, disturbances of motivation and mood and difficulty in establishing and maintaining effective social relationships.  

While the Veteran exhibits only a few of the specific symptoms enumerated under the 50 percent rating, such symptoms are intended merely to serve as examples that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The functional loss contemplated by a 50 percent rating is occupational and social impairment with reduced reliability and productivity.  The VA examiner noted that, while the Veteran was cognitively capable of work, his occupational functionality was impaired by mood swings, which also presented difficulty in establishing and maintaining relationships both occupational and social.  The examiner assigned a GAF of 52, which is associated with moderate symptoms or moderate difficulty in social or occupational functioning.

The VA examiner's findings expressly confirm that the Veteran's condition has worsened and are consistent with the other evidence of record.  VA treatment records note one GAF score of 45 (serious symptoms or impairment in social or occupational functioning), ongoing mood swings that limit the Veteran's time with his grandchildren and difficulty sleeping that affects his relationship with his wife.  While his wife was noted to be supportive, at the August 2012 Travel Board hearing, she testified that they had few other friends, aside from family and some other Veterans, and that it was only her religious beliefs that prevented her from leaving him.  The Veteran also endorsed more frequent nightmares, isolation, and avoidance.  Thus, the Board finds that an increased rating of 50 percent is warranted, effective May 31, 2010 (one year prior to the claim).  See 38 C.F.R. § 4.7.  

However, the evidence of record does not show that symptoms that meet (or approximate) the criteria for a 70 percent rating were manifested at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He did not, at any point, demonstrate symptoms such as: obsessional, illogical, obscure, or irrelevant speech; panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; or any other symptoms of similar gravity.  

While the Veteran endorsed daily thoughts of suicide, he did not endorse suicidal plans; the VA examiner described the suicidal thoughts as "fleeting," not "acute."  Additionally, while he is irritable and has difficulty maintaining social and work relationships, he is not shown to be violent, and the VA examiner noted that the Veteran "is able to comprehend and complete simple and complex commands"  and work in a structured environment.  Furthermore, the Veteran continues to live with his wife, sees his family, attends church regularly, and maintains contact with a few other veterans.  His mood is unstable, but his judgment and thinking have been consistently clinically evaluated as normal and he has not demonstrated obsessional tendencies.  While his wife reminds him to shave, he bathes on his own; inability to maintain hygiene and routine, daily activities is not shown.  Consequently, the Board finds that the Veteran has not demonstrated deficiencies in most areas and that the criteria for a 70 percent rating are not met or approximated for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 50 percent.  While the GAF scores assigned in VA treatment records include one of 45 which suggests severe disability, the symptoms then noted and/or endorsed are more consistent with the criteria for a 50 percent rating (i.e., productive of reduced reliability and productivity) and do not reflect deficiencies in most areas.  In contrast, the GAF score assigned by the VA examiner reflects moderate disability, and is consistent with the symptoms then shown, symptoms warranting a 50 percent rating (slight memory loss, thoughts-but not intent-of suicide, anger flares, tending to self-care, albeit with some prompting, and limited, but otherwise adequate, social relationships).

The Board has considered whether referral of this case for consideration of an extraschedular rating during this period is indicated.  As there is no evidence (or allegation) of symptoms or impairment during this period not encompassed by the schedular criteria, such criteria are not inadequate, and referral of the case for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, the Board notes that, during the pendency of this claim, the Veteran claimed a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO adjudicated the TDIU claim, and issued a rating decision in July 2013, awarding TDIU from October 25, 2011, through June 18, 2012 (when a 100 percent schedular rating was assigned) based on increased physical disability.  In that decision, the RO considered the combined effect of all the Veteran's service-connected disabilities, including PTSD, on his ability to work.  The record does not reflect that the Veteran disagreed with the effective date for his TDIU rating or has otherwise raised the issue in the context of the present claim.  While he stated during the August 2012 Travel Board hearing that he "had to come out" of work in 2007 because "[i]t was getting to be too much," he did not indicate that he was referring to the effects of his psychiatric disability on his ability to work.  Furthermore, the August 2011 VA examiner opined that the Veteran was "capable to perform work from a mental health point of view."  Therefore, the matter of entitlement to a TDIU rating (prior to October 25, 2011) is not separately raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 







ORDER

An increased (to 50 percent) rating is granted for PTSD, effective May 31, 2010, and subject to the regulations governing payment of monetary awards; a rating in excess of 50 percent is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


